Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 07/23/2020 are in compliance with the provisions of 37 CFR 1.97. 
However the Applicant should note that the large number of references in the attached IDSs have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). 
Applicant is requested to point out any particular references in the IDSs which they believe may be of particular relevance to the instant claimed invention in response to this office action. 
Please see MPEP 2004, which in part provides guidance as follows: It is desirable to avoid the submission of long lists of documents if it can be avoided. Eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to
Applicant’s attention and/or are known to be of most significance. See Penn Yan Boats,
Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d,
479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But
cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).
This information is necessary for examination in order to fulfill Applicant's request for consideration of all 681 reference documents cited in the IDS. 
Claim Objections
Claim 17 is objected to because of the following informalities: claim-17 which starts with a pre-amble “The drape of claim-18”, however claim-18 is a method claim. 
Examiner suggests to amend the dependency of claim-17 from claim-16 which is a device claim reciting “A drape for covering” Appropriate correction is required.

	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
          
          a shaped drape portion sized to cover the arm end surface in claim 1 and 18. The claim limitation uses the term shaped drape portion as a generic place holders for performing the claimed functions: sized to cover the arm end surface, 
the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(Fig. 7, 8) shows the band (106) which is part of the drape (102), that connects to the distal end (206) of the robotic arm (202). 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 1, 16 recites “a drape for covering robotic equipment” in the preamble, and further recites “the robotic equipment having an arm portion …with an end surface”, and continues to recite  “shaped drape portion defined by a band… the band shaped to correspond to the portion of the arm that is clamped by the clamp”. 
It is unclear whether the clamp is a part of the drape or a part of the robotic arm, the dependent claims 2-15 also do not clarify this ambiguity.
For examination the clamp will be considered as a part of the robotic arm.
Claim-10 recites “ The drape of claim 1” in the preamble, then further recites: 
“the clamp being a v-band type, the arm portion including a flange squeezed by a v-band of the v-band clamp, the band having a loop shape sized to cover the squeezed portion of the flange” again it is unclear whether the clamp with a particular shape and the flange is part of the drape or the robotic arm.
For examination that clamp and the flange will be considered as a part of the robotic arm.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-9, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soto et al. in the publication (US 2019/0099232 A1).
Regarding claims 1 and 18 Soto discloses a drape and a method for covering robotic equipment in a medical environment for sterility (Abstract: a sterile drape assembly for a surgical robot having a robotic arm), 
the robotic equipment having an arm and an arm portion with an end surface and a tool which attaches to the arm portion with a clamp (Fig.1) shows a robotic equipment (11) with an arm portion (12) and an end-effector (16) attached to the arm portion with a clamp (20), as recited in (¶:[0034-0035]), 
the drape comprising: an extended drape portion of a first material sized to cover the arm (Fig.1) shows an extended drape portion (24) which covers the robotic arm (12), and (¶:[0036] recites, the drape is made of a flexible and flaccid material such as a plastic sheet or polyurethane);  
a shaped drape portion sized to cover the arm end surface (Fig.3) shows an exploded view of a circular mounting system (44) for mounting a portion of the sterile drape assembly to the clamp (20) at the end of a robotic arm, 
the shaped drape portion defined by a band (¶:[0043] the sterile drape assembly includes a ring assembly (44) connected to the drape portion (24), of second material that is reinforced relative to the first material (¶:[0043] further recites, the ring assembly 44 is made of polyethylene terephthalate glycol (PETG), polyether-ether-ketone (PEEK) or metal), which are different from polyurethane,   
the band shaped to correspond to the portion of the arm that is clamped by the clamp (Fig.3) shows ring assembly (44) is shaped to engage with the clamp (20) of the robotic arm (12);  
whereby the clamp clamps the band when the clamp clamps the arm portion to the tool (¶:[0040]) recites, the clamp-20 at the end of the robotic arm-12 includes a coupling-38, which is configured to couple the end-effector-16 to the robotic arm), and (Fig.3,4) shows while the band or the ring (44) comprises a snap-ring (48) which snaps with the base (40) of the clamp assembly (20), the clamping arrangement is also recited in detail in (¶:[0044-0045]). 
Regarding claim-3 Soto discloses the drape of claim-1, Soto further discloses the second material reinforced by being a different type of material that is more resistant to physical deformation than the first material (¶:[0043] recites, the drape is made of polyethylene or polystyrene which are flexible, whereas the ring is made of polyethylene terephthalate glycol), the polyethylene terephthalate glycol material is semi-rigid or rigid in nature, that means it is more resistive to physical deformation. 
Regarding claims 4 and 20 Soto discloses the drape of claims 1 and 18 respectively. Soto further discloses the band having at least one indexing region that is shaped to mate with an indexing region of the clamp (¶:[0044], [0047]) recite, the band or ring assembly (44) includes plurality of indicia (50) which aligns with the bumps (42) on the clamp for proper alignment of the snap ring (48) with the coupler (38) of the robotic arm. The indicia (50) and the bumps (42) are considered as the indexing region of the band and the clamp respectively.
Regarding claim-5 Soto discloses the drape of claim-1, Soto further discloses the second material being a dielectric material (¶:[0043]) recites, the ring assembly (44) is made of Polyethylene Terephthalate Glycol /PETG), which is a dielectric material.
Regarding claim-6 Soto discloses the drape of claim-1, Soto further discloses  wherein the band is a thermoplastic polyurethane the ring assembly (44) is made of PETG, as recited in (¶:[0043]), which is a thermoplastic material.
Regarding claims 7 and 19 Soto discloses the limitations of claims 1 and 18 respectively, Soto further discloses the band including a first band portion sized to be pressed by the clamp during clamping (Fig.5A) shows the cross section of the band portion which includes a first section (48) which comprises an inner lip (55) that flexes radially outwardly to engage with the outer circumferential edge (57) of the base (40) of the robotic arm clamp assembly, which is described in (¶:[0044]); 
and a second band portion extending away from the first portion to thereby provide strain relief at a transition from the shaped drape portion to the extended drape portion (Fig.5A,B) shows the band assembly has a tapered portion (44) which provide strain relief between the snap ring portion (48) while transitioning to extended drape portion (24). 
Regarding claim-8 Soto discloses all the limitations of claim-7, Soto further discloses the second band portion being tapered (Fig.5A,B) shows the second portion (44) of the band is tapered.
Regarding claim-9 Soto discloses the drape of claim-1, Soto further discloses the shaped drape portion formed separately from the extended drape portion and affixed to the extended drape portion (¶:[0043] recites, the ring assembly 44 is connected to the extended arm drape portion 24 of the drape assembly). 
Regarding claim-16 the limitations a drape for covering robotic equipment in a medical environment, the robotic equipment having an arm and an arm portion with an end surface with a flange having an indexing shape and a tool which attaches to the arm portion with a clamp, the clamp including an indexing shape corresponding to the indexing shape of the flange, the drape comprising: an extended drape portion of a first material sized to cover the arm; and a shaped drape portion sized to cover the arm end surface, the shaped drape portion defined by a band of second material that is at least one of thicker than the first material and including a different material than the first material whereby the second material is reinforced relative to the first material, the band shaped to correspond to the flange and having an indexing shape which corresponds to the indexing shape of the flange; whereby the clamp clamps the band when the clamp clamps the arm portion to the tool, are similar to the limitations of claims 1-4. Soto teaches those limitations as discussed above for the rejection of those claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2  is/are rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 2019/0099232 A1) by Soto et al.
Regarding claim 2 Soto discloses the drape of claim-1, Soto further discloses the second material reinforced by being the same type of material (¶:[0036] recites, the drape is made of flexible plastic, ¶:[0044] recites, the ring assembly is also made of some plastic) and in (¶:[0043]) further recites, the ring assembly is generally more rigid than the flexible material of the surgical drape). 
However does not specifically disclose the second material is thicker than the first material, but It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention that the ring to be rigid it has to be thicker than the drape material. 

Claims 10-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 2019/0099232 A1) by Soto et al. in view of the publication  (US 20200170724 A1) by Flatt et al.
Regarding claim-10 Soto discloses the drape of claim-1, Soto shows in (Fig.3) the snap-ring (48) for clamping the base of the robotic mounting system (20), Soto further discloses in (¶:[0050] a tab 53 provided on the snap-ring 48 which is connected to a perforated section 51 of the snap-ring 48, and by pulling the tab 53 the perforated section of the snap-ring splits for easily removing the coupling 38 from the snap ring), that means once snap ring (24) splits it cannot be re-used. 
However Soto does not exactly disclose the clamp being a v-band type, the arm portion including a flange squeezed by a v-band of the v-band clamp, the band having a loop shape sized to cover the squeezed portion of the flange. 
In an analogous art Flatt discloses, a robotic surgical system with two mounting portions, and a sterile barrier comprising a coupling configured to releasably secure to the first mounting portion and releasably receive the second mounting portion (Abstract),
Wherein Flatt shows in (Fig.2,3) a clamp assembly (26) which is used for clamping an end-effector assembly (EE) to the robotic arm (R) while the sterile barrier (22) goes in between the end-effector and the robotic arm, as recited in (¶:[0051]), (Fig.2,3) further shows the clamp (26) has a loop shape that goes over the mounting portion (24) of the robotic arm, while a lever (28) is used for squeezing the mounting portion (24) inside the clamp. The mounting portion (24) is considered as a flange. 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the perforated snap ring type arrangement for mounting the sterile drape with the robotic arm with a clamp with lever so that it can be easily reused, as taught by Flatt in (¶:[0052]).
Regarding claim-11 Soto discloses the drape of claim-1, and Flatt teaches the arm portion including a flange squeezed by the clamp (Fig.3,4) shows the robotic arm (R) has a mounting portion (24) which is clamped by the part (26), 
the flange having the band having a loop shape sized to cover the squeezed portion of the flange (Fig.2,3) further shows the clamp (26) has a loop shape that goes over the mounting portion (24) of the robotic arm, while a lever (28) is used for squeezing the mounting portion (24) inside the clamp. 
Regarding claims 12, 15 and 17 Soto discloses the drape of claims 1 and 16 respectively. 
Soto does not disclose the drape further including a plurality of electrically conductive contacts within the shaped drape portion, the electrically conductive contacts operative to conduct electricity from a first side of the shaped drape portion to a second side of the shaped drape portion opposite to the first side. 
However Flatt teaches in (¶:[0066] the first mounting portion 24, the second mounting portion 26, and the sterile barrier assembly 22, each employ one or more connectors, such as sealed electrical connectors, adapted to provide electrical connection between the first mounting portion 24 and the second mounting portion 26 to facilitate communication between the robotic arm R and the end effector EE during use. 
And (Fig.5) shows: the first, second, and third connectors (C1, C2, C3) are employed for communication between the robotic arm ® and the end effector (EE) through sterile barrier (22).
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify drape to use electrical contacts for electrically connecting the robotic arm with the end effector, without compromising the sterility of the end effector instrument, as taught by Flatt (¶:[0118]). 
Regarding claim-13 Soto discloses the drape of claim-1, Soto also discloses the electrically conductive contacts integrally formed within the second material by 3D printing (¶:[0066] recites, the face of the support 86 includes a plurality of conductive elements 88 that are placed to come in contact with the conductive ink 87 printed on the underside of the surgical drape 22), those conductive elements (88) are three dimensional in shape. 
Regarding claim-14 Soto discloses the drape of claim-1, Soto does not disclose the drape further including a plurality of capacitive plates affixed to, positioned within, and on a first side of the shaped drape portion. 
However Flatt teaches: coupling of the end effector (EE) with the robotic arm (R) can be wirelessly or capacitive, as recited in (¶:[0115]). It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to connect the robotic arm with end-effector using capacitive connection to distinguish proper and improper installation, as taught by Platt (¶:[0119]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117. The examiner can normally be reached Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792